DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Sheet
The information disclosure statement (IDS) submitted on 08/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pomeroy (US 2018/0126527 A1) in view of Saurenman (US 3,087,162).
Regarding claim 1, Pomeroy teaches a fastener driver (Figs 1-6, #10) comprising:
a housing (Fig 1A, #66);
a cylinder (Fig 5, #34) disposed within the housing (See Fig 6 illustrating the cylinder disposed within the housing {further shown in Fig 1A});
a piston (Fig 5, #36) positioned and moveable within the cylinder (See ¶ [0024] - "...With reference to FIGS. 5-7, the gas cylinder assembly 22 includes an inner piston cylinder 34 and a moveable piston 36 positioned within the inner cylinder 34...");
a nosepiece (See Fig 2, #14. See further Fig 6 illustrating details of the nosepiece) at least partially defining a fastener driving track through which fasteners are driven (See Figs 6 & 7 illustrating that the nosepiece defines a fastener driving track. See further ¶ [0048] - "...Once in the ready position, the piston 36 and the driver blade 38 are held in position until being released by user activation of the trigger. When released, the compressed gas above the piston 36 and within the gas storage chamber 118 expands and drives the piston 36 and the driver blade 38 to the driven position (FIG. 7), thereby driving a fastener into a workpiece..."); and
a driver blade attached to the piston (See Fig 6 illustrating a driver blade {#38} attached to the piston {#36}. See further ¶ [0024] - "...The fastener driver 10 further includes a driver blade 38 that is attached to the piston 36 via a threaded end 40 (FIG. 5) and moveable therewith...") and moveable with the piston to drive the fasteners through the fastener driving track (See Figs 6-7 illustrating that the driver blade moves with the piston to drive fasteners through the driving track. See ¶ [0048] - "...Once in the ready position, the piston 36 and the driver blade 38 are held in position until being released by user activation of the trigger. When released, the compressed gas above the piston 36 and within the gas storage chamber 118 expands and drives the piston 36 and the driver blade 38 to the driven position (FIG. 7), thereby driving a fastener into a workpiece...").
	Pomeroy does not specifically teach wherein the driver blade includes an axial guiding projection for guiding the driver blade within the nosepiece, and wherein the projection terminates before a distal end of the driver blade.
	Saurenman teaches wherein the driver blade includes an axial guiding projection (See Fig 3, #17') for guiding the driver blade within the nosepiece (See col 5, lines 43-50 - "... The plates 70, '71 which are secured to the adjacent portion of the housing and across the end of the channel member 61, together define an opening 72 that conforms to the configuration of the hammer blade 17. As shown in FIGURE 3, the hammer blade 17 is formed as a flat plate having side rails 17' extending from one surface thereof. The front plate or nose plate 7 it is provided with grooves into which the side rails 17 extend..."), and wherein the projection terminates before a distal end of the driver blade (See Fig 3 illustrating that the projections {#17'} terminates before a distal end of the driver blade {#17}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pomeroy to incorporate the teachings of Saurenman to include an elongated recess extending along a surface and parallel guide ribs located within the nosepiece assembly with the motivation of providing a guiding structure to ensure that the driving blade stays on a pre-defined course; see Saurenman col 5, lines 39-53.

Regarding claim 2, Pomeroy does not specifically teach wherein the axial guiding projection is oriented parallel with a longitudinal axis of the driver blade.
	Saurenman teaches wherein the axial guiding projection is oriented parallel with a longitudinal axis of the driver blade (See Fig 3 illustrating that the projections {#17'} are oriented parallel with a longitudinal axis of the driver blade {from top to bottom}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pomeroy to incorporate the teachings of Saurenman to include an elongated recess extending along a surface and parallel guide ribs located within the nosepiece assembly with the motivation of providing a guiding structure to ensure that the driving blade stays on a pre-defined course; see Saurenman col 5, lines 39-53.
	
Regarding claim 3, Pomeroy does not specifically teach wherein the axial guiding projection extends from the driver blade in a direction transverse to the longitudinal axis.
	Saurenman teaches wherein the axial guiding projection extends from the driver blade in a direction transverse to the longitudinal axis (See Fig 3 illustrating that the projections {#17'} extend from the surface of the driver blade {a direction transverse to the longitudinal axis - the longitudinal axis extending from top to bottom}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pomeroy to incorporate the teachings of Saurenman to include an elongated recess extending along a surface and parallel guide ribs located within the nosepiece assembly with the motivation of providing a guiding structure to ensure that the driving blade stays on a pre-defined course; see Saurenman col 5, lines 39-53.
	
Regarding claim 4, Pomeroy does not specifically teach wherein the nosepiece includes a recess extending along a length of the nosepiece, and wherein the recess is configured to receive the axial guiding projection.
	Saurenman teaches wherein the nosepiece includes a recess extending along a length of the nosepiece (See Fig 4, #72 illustrating recesses), and wherein the recess is configured to receive the axial guiding projection (See col 5, lines 43-50 - "... The plates 70, '71 which are secured to the adjacent portion of the housing and across the end of the channel member 61, together define an opening 72 that conforms to the configuration of the hammer blade 17. As shown in FIGURE 3, the hammer blade 17 is formed as a flat plate having side rails 17' extending from one surface thereof. The front plate or nose plate 7 it is provided with grooves into which the side rails 17 extend...").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pomeroy to incorporate the teachings of Saurenman to include an elongated recess extending along a surface and parallel guide ribs located within the nosepiece assembly with the motivation of providing a guiding structure to ensure that the driving blade stays on a pre-defined course; see Saurenman col 5, lines 39-53.
	
Regarding claim 5, Pomeroy further teaches wherein the nosepiece includes a longitudinal guide groove in which the fasteners are received (See Fig 4 illustrating a fastener received within a longitudinal guide groove), and wherein the longitudinal guide groove at least partially defines the fastener driving track (See annotated Fig 6 below illustrating the longitudinal guide groove partially defining the fastener driving track).

    PNG
    media_image1.png
    483
    483
    media_image1.png
    Greyscale

Figure 1. Annotated Fig 6 illustrating the nosepiece assembly with a longitudinal guide groove defining the fastener driving track.
	
Regarding claim 6, Pomeroy does not specifically teach wherein the nosepiece includes parallel guide ribs extending from an interior surface of the nosepiece, thereby defining an extension of the guide groove.
	Saurenman teaches wherein the nosepiece includes parallel guide ribs extending from an interior surface of the nosepiece, thereby defining an extension of the guide groove (See annotated Fig 4 illustrating parallel guide ribs extending from a surface of the nosepiece defining an extension of the guide groove).

    PNG
    media_image2.png
    372
    442
    media_image2.png
    Greyscale

Figure 2. Annotated Fig 4 illustrating guide ribs and a guide groove.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pomeroy to incorporate the teachings of Saurenman to include an elongated recess extending along a surface and parallel guide ribs located within the nosepiece assembly with the motivation of providing a guiding structure to ensure that the driving blade stays on a pre-defined course; see Saurenman col 5, lines 39-53.
	
Regarding claim 7, Pomeroy does not specifically teach wherein the recess in which the axial guiding projection of the driver blade is received extends is positioned within the longitudinal guide groove and between the parallel guide ribs.
	Saurenman teaches wherein the recess in which the axial guiding projection of the driver blade is received extends is positioned within the longitudinal guide groove and between the parallel guide ribs (See col 5, lines 43-50 - "... The plates 70, '71 which are secured to the adjacent portion of the housing and across the end of the channel member 61, together define an opening 72 that conforms to the configuration of the hammer blade 17. As shown in FIGURE 3, the hammer blade 17 is formed as a flat plate having side rails 17' extending from one surface thereof. The front plate or nose plate 7 it is provided with grooves into which the side rails 17 extend...").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pomeroy to incorporate the teachings of Saurenman to include an elongated recess extending along a surface and parallel guide ribs located within the nosepiece assembly with the motivation of providing a guiding structure to ensure that the driving blade stays on a pre-defined course; see Saurenman col 5, lines 39-53.
	
Regarding claim 8, Pomeroy does not specifically teach wherein the fastener driving track is defined at least partially by the longitudinal guide groove and the parallel guide ribs.
	Saurenman teaches wherein the fastener driving track is defined at least partially by the longitudinal guide groove and the parallel guide ribs (See Fig 4 illustrating that the fastener driving track is at least partially defined by the longitudinal guide groove).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pomeroy to incorporate the teachings of Saurenman to include an elongated recess extending along a surface and parallel guide ribs located within the nosepiece assembly with the motivation of providing a guiding structure to ensure that the driving blade stays on a pre-defined course; see Saurenman col 5, lines 39-53.
	
Regarding claim 9, Pomeroy does not specifically teach wherein the driver blade includes an elongated recess extending along a surface of the driver blade facing the nosepiece.
	Saurenman teaches wherein the driver blade includes an elongated recess extending along a surface of the driver blade facing the nosepiece (See Fig 3 illustrating that the drive blade includes an elongated recess extending along the surface of the driver blade).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pomeroy to incorporate the teachings of Saurenman to include an elongated recess extending along a surface and parallel guide ribs located within the nosepiece assembly with the motivation of providing a guiding structure to ensure that the driving blade stays on a pre-defined course; see Saurenman col 5, lines 39-53.

Regarding claim 10, Pomeroy further teaches wherein the driver blade is movable from a first position (See Fig 6 illustrating the driver blade in a first position) toward a second position (See Fig 7 illustrating the driver blade in a second position) during a fastener driving operation (See movement of driver blade from Fig 6 to Fig 7), wherein in the first position of the driver blade, an upper portion of the fastener within the fastener driving track is received between the parallel guide ribs (See Fig 6 illustrating that the fastener is received within the driving track between the parallel guide ribs) and a lower portion of the fastener is received in the guide groove (See Fig 6), and wherein when the driver blade is in the second position, the parallel guide ribs are at least partially received within the elongated recess in the driver blade (Pomeroy as modified by Saurenman teaches the use of parallel guide ribs {Saurenman, Fig 3 #17'} on a driver blade with the nosepiece containing recesses {Saurenman, Fig 3 #72} to guide the driver blade. When the driver blade of Pomeroy is in a second position {Fig 7}, the parallel guide ribs {see annotated Fig 4 of Saurenman in the rejection of claim 6 above} are received within the elongated recess in the driver blade).

Regarding claim 11, wherein a ratio of a length from a crown of one of the fasteners to a distal end of the nosepiece to a total length of the fastener driver is less than 25% (See Fig 7 illustrating that the driver blade, in the second position, drives the fastener from the nosepiece - meaning that the claimed length ratio is 0%).

Regarding claim 12, Pomeroy teaches a driver blade in a second position (Fig 7).
However, Pomeroy does not specifically teach wherein when the driver blade is in the second position, the nosepiece supports approximately 90% of the length of the one of the fasteners.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the total length of the nosepiece such that when the driver blade is in a second position, approximately 90% of the total length of the fastener is supported because Applicant has not disclosed that nosepiece length provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the nosepiece length as illustrated by Pomeroy because it appears that the nosepiece of Pomeroy performs the function of driving the fastener without the specifically disclosed function of supporting approximately 90% of the fastener. Therefore, it would have been an obvious matter of design choice to modify Pomeroy to obtain the invention as specified in claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
	/ANDREW M TECCO/             Primary Examiner, Art Unit 3731